COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  GERONIMO FRANCISCO RIVERA                     §               No. 08-19-00223-CR
  A/K/A GERONIMO FRANCISCO
  RIVERA-LOZOYA,                                §                 Appeal from the

                       Appellant,               §                171st District Court

  v.                                            §             of El Paso County, Texas

  THE STATE OF TEXAS,                           §               (TC# 20150D05113)

                       State.                   §

                                            §
                                          ORDER

       The Court of Appeals for the Eighth District of Texas continues the hearing on the order
to show cause as to why Rebecca Macias should not be held in civil and/or criminal contempt until
December 17, 2020 at 2:00 p.m. In the interim we make the following ORDERS:

                                               I.

       Rebecca Macias is the court reporter of record for a hearing in the appeal styled Geronimo
Francisco Rivera a/k/a Geronimo Francisco Rivera-Lozoya v. The State of Texas, No. 08-19-
00223-CR.

       The reporter’s record in this appeal is ORDERED to be completed and submitted to the
Clerk of the Court no later than December 16, 2020.

                           Macias’ Continuing Duties to this Court

        Rebecca Macias is ORDERED to daily monitor her email for correspondence from the
Court and promptly respond. Rebecca Macias is ORDERED to contact the Clerk of the Court,
Elizabeth Flores, every Monday, by telephone or email beginning December 14, 2020 as to the
status of any outstanding reporter’s records due to the 8th Court of Appeals.

                                               1
       IT IS SO ORDERED this 9th day of December, 2020.

                                            PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.




                                                 2